844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.C.S. GROWNEY, Plaintiff-Appellant,v.J. GROWNEY, Ronald Chapman, Gene Schnelz, Defendants-Appellees.
No. 87-1981.
United States Court of Appeals, Sixth Circuit.
April 12, 1988.

Before WELLFORD and DAVID A. NELSON, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's judgment dismissing her civil rights action for lack of subject matter jurisdiction.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the district court's judgment filed August 31, 1987, for the reasons stated therein.  Rule 9(b)(5), Rules of the Sixth Circuit.